Citation Nr: 1033229	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-04 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than March 3, 2004, for 
the award of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Amy M. Smith






INTRODUCTION

The Veteran served on active duty from March 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia, which 
awarded a TDIU, effective from May 25, 2004.  During the pendency 
of this appeal, and specifically by a January 2008 rating 
decision, the RO awarded an earlier effective date of March 3, 
2004.  

The record reflects that the Veteran was scheduled for a Travel 
Board hearing before a member of the Board in July 2010.  The 
Veteran was notified of the scheduled hearing in a June 2010 
letter, but he did not appear for that hearing.  


FINDINGS OF FACT

1.  Prior to March 3, 2004, the Veteran had no established 
service-connected disabilities.

2.  On October 4, 2004, the Veteran filed a formal claim for a 
TDIU that was awarded by the RO in an August 2005 rating 
decision, effective from May 25, 2005.  In a January 2008 rating 
decision, the RO granted an earlier effective date of March 3, 
2004. 

3.  Service-connected disabilities did not prevent the Veteran's 
substantially gainful employment prior to March 3, 2004.


CONCLUSION OF LAW

The criteria for an effective date prior to March 3, 2004, for an 
award of a TDIU have not been met.  38 U.S.C.A. §§ 5101, 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§  3.102, 3.400, 4.16 
(2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

Here, because the Veteran appeals the "downstream" issue of the 
effective date for the award of TDIU benefits, the notice 
provisions of 38 U.S.C.A. § 5103 and its implementing regulations 
are not applicable.  This is because the claim to which those 
notice provisions would have applied, was the one for a TDIU.  As 
that has been granted, those notice provisions have served their 
purpose.  

All relevant evidence has been obtained, and the Veteran has not 
identified any additional records that could be obtained.  

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to an effective date 
earlier than March 3, 2004 for the award of a TDIU.  
Specifically, he asserts that the effective date should be 
October 2003, the date he suffered a stroke, the service-
connected residuals of which have rendered him unemployable.

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a service-connected disability or disabilities.  38 C.F.R. 
§ 4.16.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply.  Hurd v. 
West, 13 Vet. App. 449 (2000).  The effective date of an award of 
increased compensation shall be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
that date.  Otherwise, the effective date will be the date of VA 
receipt of the claim for increase, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. 
Reg. 56704 (1998).

In the instant case, the Veteran filed a claim for a TDIU in 
October 2004.  The record does not reflect any formal or informal 
claim for a TDIU filed by the Veteran or on his behalf prior to 
this date.  38 C.F.R. § 3.1(p).  In an August 2005 rating 
decision, the RO awarded a TDIU, effective from May 25, 2004.  
Subsequently, in a January 2008 rating decision, the RO granted 
an earlier effective date of March 3, 2004, the effective date of 
the award of service connection for type II diabetes mellitus, 
coronary artery disease, and weakness of the left upper and lower 
extremity, the Veteran's first service-connected disabilities.  
Stated another way, the Veteran had no service-connected 
disabilities in effect prior to March 3, 2004.

As a TDIU is based on unemployability due to service-connected 
disabilities, and since service connection was not in effect for 
any disability until March 3, 2004, an effective date prior to 
March 3, 2004 for the award of the TDIU is not warranted, 
because, by definition, service-connected disabilities did not 
prevent the Veteran's substantially gainful employment prior to 
this date.  The law, not the evidence, is dispositive of the 
outcome of this case.  As a matter of law, there is no 
entitlement to an effective date prior to March 3, 2004 for a 
TDIU.  Thus, the claim for an earlier effective date must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than March 3, 2004, for 
the award of a total disability rating based on individual 
unemployability is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


